Title: To George Washington from Elias Boudinot, 21 April 1789
From: Boudinot, Elias
To: Washington, George



Sir
New York April 21st 1789

The Committee have just receiv’d your Excellency’s Letter of the 20th and will be at Elizabeth Town on Thursday Morning.
I must beg your Excellency will alight at my House where the Committee will attend and where it will give me (in a particular manner) the utmost pleasure to receive you. I have the honor to be with the most profound respect Sir, Your most obedient & very humble Servant

Elias Boudinot

